OPINION
WOODLEY, Presiding Judge.
This is an appeal from an order entered after hearing in a habeas corpus proceeding remanding petitioner to custody of the Chief of Police of the City of San Angelo.
*684The record reflects that petitioner sought release from custody of the Chief of Police of San Angelo who held him in custody by virtue of commitments issued from the Corporation Court.
No brief has been filed in appellant’s behalf and we are cited to no authority or other basis for holding that the Corporation Court convictions under which the unsatisfied commitments were issued are void.
The judgment is affirmed.